In re Jacobs, Lawrence; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. H, No. 96-7161; to the Court of Appeal, Fifth Circuit, No. 02-K-597.
Writ granted in part; otherwise denied. In the event the state elects not to reindict the defendant by a grand jury selected according to La.C.Cr.P. art. 413(B), as amended by 2001 La. Acts, No. 281, the case is remanded to the trial court for it to conduct a full evidentiary hearing on the issue of discrimination in the selection of grand jury forepersons in Jefferson Parish in light of this Court’s recent decision in State v. Langley, 95-1489 (La.4/3/02), 813 So.2d 356.
KNOLL, J., recused.